Citation Nr: 1613236	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  05-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to January 9, 2012, and greater than 20 percent thereafter, for degenerative joint disease of the right shoulder.

2.  Entitlement to an initial rating greater than 20 percent disabling for impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder.

3. Entitlement to a disability rating greater than 20 percent prior to January 9, 2012, for degenerative joint disease of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1975 and from October 1985 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO granted, in pertinent part, the Veteran's claim of service connection for degenerative joint disease of the right shoulder, assigning a 10 percent rating effective August 25, 2003, and denied the Veteran's claim for a disability rating greater than 10 percent for degenerative joint disease of the cervical spine.  The Veteran disagreed with this decision in November 2004.  He perfected a timely appeal in September 2005. 

In a July 2007 rating decision, the RO assigned a higher 20 percent rating effective April 26, 2005, for the Veteran's service-connected degenerative joint disease of the cervical spine.

In June 2009, December 2011, and in October 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In an August 2012 rating decision, the RO assigned a higher 30 percent rating effective January 9, 2012, for the Veteran's service-connected degenerative joint disease of the cervical spine and a higher initial 20 percent rating effective January 9, 2012, for the Veteran's service-connected degenerative joint disease of the right shoulder.

In June 2013, the Board denied the Veteran's currently appealed claims.  The Veteran, through an attorney, appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Both parties to the JMR requested that the Court vacate and remand only that part of the Board's June 2013 decision which denied an initial rating greater than 10 percent prior to January 9, 2012, and greater than 20 percent thereafter, for degenerative joint disease of the right shoulder and a disability rating greater than 20 percent prior to January 9, 2012, for degenerative joint disease of the cervical spine.  The Court granted the JMR in a May 2014 Order, noting that the appeal as to any remaining issues was dismissed.

In a June 2013 rating decision, the RO assigned an earlier effective date of August 25, 2003, for a 20 percent rating for the Veteran's service-connected degenerative joint disease of the cervical spine.

This appeal was last before the Board in December 2014.  As detailed in the December 2014 Board decision, the matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, including new VA examinations for the issues on appeal.  The matter is once again before the Board for appellate consideration of the issues on appeal.  

The Board further notes that the aforementioned JMR identified that the application of 38 C.F.R. § 4.71, Diagnostic Code (DC) 5202 should be addressed upon the return of the claim to the Board, to include the Veteran's complaints of intermittent dislocation and subluxation during an April 2005 VA examination.  An April 2015 rating decision awarded under DC 5202 a separate rating of 20 percent, effective September 24, 2009, for the Veteran's impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder.  As this does not represent a total grant of benefits sought on appeal, including the assigned effective date, the issue remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1. Throughout the entire period on appeal, the service-connected right shoulder degenerative joint disease was manifested by complaints of pain but the Veteran was able to move his arm more than 45 degrees in abduction (limitation of motion was not limited to midway between the arm and shoulder).

2. For the entire period of April 26, 2005 to the present, the Veteran has demonstrated infrequent episodes of dislocation at the scapulohumeral joint.

3.  Prior to January 9, 2012, the service-connected cervical spine degenerative joint disease was manifested by complaints of pain and limitation of motion but no ankylosis was present, the Veteran was able to forward flex his spine to more than 15 degrees and severe limitation of motion of the cervical spine was not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 20 percent under Diagnostic Code 5201, but no higher, for the period prior to January 9, 2012 for right shoulder degenerative joint disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2015).

2. The criteria for entitlement to a rating in excess of 20 percent under Diagnostic Code 5201 for the period beginning January 9, 2012 for right shoulder degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2015).

3. The criteria for an initial disability rating of 20 percent under Diagnostic Code 5202 from April 26, 2005 to September 23, 2009 for impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2015).

4. The criteria for an initial disability rating in excess of 20 percent under Diagnostic Code 5202 beginning September 24, 2009 for impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2015).

5. The criteria for entitlement to a rating in excess of 20 percent disabling for the period prior to January 9, 2012 for cervical spine degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2004, March 2006 and July 2009.  The claims were readjudicated after the notifications, the most recent readjudication is documented in the April 2015 supplemental statement of the case.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.  VBMS and Virtual VA records have been reviewed.

In December 2014, the Board remanded this claim for the purpose of affording the Veteran a new VA examination.  A report of the April 2015 VA examination has been added to the evidence of record.  The Board finds that there has been substantial compliance with the December 2014 Board remand directives and, therefore, no further remand is necessary for reasons detailed further below.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has been afforded multiple VA examinations in order to determine the severity of his right shoulder and cervical spine disabilities.  As discussed in detail in the JMR and the Board's December 2014 remand, the January 2012 VA examination report is inadequate to the extent that it did not provide relevant clinical information regarding the degree of motion (if any) lost during flare-ups of right shoulder and/or neck pain.  However, other than this noted deficiency, the Board finds that the January 2012 VA examination, and the examinations conducted in April 2004, May 2005, September 2009, April 2011, and April 2015, adequate to evaluate the Veteran's service-connected disabilities decided herein as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the most recent VA examination.  Rather, with respect to the claim, they argue that the evidence reveals that the disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and no further examination is necessary. 

II. Increased Ratings

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Right Shoulder Disability

Under Diagnostic Code 5010, traumatic arthritis is rated.  This provision directs the Board to rely on Diagnostic Code 5003, which addresses degenerative arthritis, when evaluating arthritic disorders.  Under Diagnostic Code 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010. 

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed, his right shoulder condition affects his major extremity, and will be evaluated accordingly.

Under Diagnostic Code 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion of the major extremity midway between the side and shoulder level warrants a 30 percent rating.  Where motion of the major extremity is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a. Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id. Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I. 

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40 ). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.   

Facts

On VA examination in April 2004, the Veteran reported decreased range of motion in his right shoulder.  Physical examination revealed that the range of motion of the shoulder was 80 degrees of posterior flexion, 90 degrees of anterior flexion, 90 degrees of internal rotation and 30 degrees of external rotation.  Abduction was to 120 degrees.  The pertinent diagnosis was degenerative joint disease of the right shoulder with moderate loss of function due to pain.  Mild loss of function from decreased range of motion.  The primary problem was pain and range of motion was nearly normal.  

At the time of a May 2004 examination, the range of motion of the shoulder was determined to be external rotation to 70 degrees and internal rotation to 75 degrees.  

At the time of an April 2005 VA examination, the Veteran reported chronic pain in his shoulder exacerbated by mowing the lawn, repetitive use, and reaching.  He also reported some associated dislocation and subluxation intermittently.  He denied flares.  Range of motion was forward flexion from 0 to 130 degrees, abduction range of motion was form 0 to 110 degrees, internal rotation was from 0 to 40 degrees and external rotation was from 0 to 70 degrees.  Tenderness was present at the acromioclavicular joint but no crepitance was found.  The pertinent assessment was right shoulder degenerative joint disease with mild to moderate impairment.  

In January 2007, the Veteran received an injection for treatment of right shoulder bursitis/tendonitis.  

On VA examination in September 2009, the Veteran reported he experienced pain with certain movements or activities like raking or doing yard work and limited motion.  He reported he was unable to swim any more.  The condition had become progressively worse.  The Veteran reported no deformity but there was instability.  Pain, stiffness and weakness were also reported.  He reported that his shoulder dislocated one to three times per month.  He had flares of joint disease every two to three weeks lasting one to two days with severe symptoms.  Physical examination revealed right flexion was from 0 to 110 degrees, right abduction was from 0 to 90 degrees; right internal rotation was from 0 to 30 degrees and left external rotation was from 0 to 70 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations were present after three repetitions of range of motion testing.  No joint ankylosis was present.  The diagnosis was degenerative joint disease of the right shoulder.  

A VA examination of right shoulder was conducted in April 2011.  The Veteran reported right shoulder dislocation four to five times per month.  He was able to put his shoulder back into place himself.  He had intermittent moderate right shoulder pain which flared with dislocations.  Muscle strength was 5/5 in the upper extremities.  No ankylosis was present and there were no other objective joint abnormalities.  Range of motion for right flexion was from 0 to 170 degrees; right abduction was from 0 to 170 degrees; right internal rotation was from 0 to 90 degrees and right external rotation was from 0 to 90 degrees.  There was objective evidence of pain following repetitive motion but there was no additional limitations in the range of motion after three repetitions.  The pertinent diagnosis was recurrent right shoulder subluxation.  

As discussed above, the January 2012 VA examination was noted to be insufficient by the JMR as it did not discuss flare-ups.  However, absent this noted deficiency, the January 2012 VA examination contains a thorough examination and well-reasoned medical opinion.  The Veteran reported he had daily constant right shoulder pain. The pain was severe.  He experienced flares of pain once or twice per day lasting a few minutes at which time he could not lift his arm above his head. Range of motion was conducted with flexion to 85 degrees and abduction to 50 degrees.  Objective evidence of painful motion began at 0 degrees for both. Repetitive testing did not result in any additional limitation of motion. Repetitive testing resulted in less movement than normal, weakened movement and pain on movement.  No ankylosis was present.  Hawkins's impairment test, empty can test and lift-off subscapularis test were all negative.  There was a reported history of subluxation with infrequent episodes in the right shoulder.  Crank apprehension and relocation tester was negative.  The Veteran did not have any acromioclavicular joint condition or any other impairment of the clavicle or scapula.  Cross-body testing was negative. The examiner opined that the disability would limit the Veteran's ability to lift and carry objects above his head as well as duties of a very physical nature.  The diagnosis was right shoulder arthritis.

The most recent VA examination for the Veteran's right shoulder was conducted in April 2015.  As an initial matter, the Board notes that April 2015 correspondence from the VA examiner clarified the typographical error in the report which seemingly indicated that range of motion results were only provided for the Veteran's left shoulder as opposed to his right shoulder that is currently on appeal.  See April 2015 email correspondence ("Sorry. TYPO error. Rom was the right shoulder not the left.")  Following a review of the Veteran's health records, the Veteran reported he has chronic right shoulder pain with "parotic dislocation or subluxation."  He did not report flare-ups of the shoulder or arm, nor did he report having any functional loss or impairment.  Range of motion was noted as abnormal and demonstrated flexion to 180 degrees and abduction to 140 degrees.  Pain was noted on flexion and abduction, but the examiner did not observe functional loss.  Repetitive testing did not result in any additional limitation of motion.  No ankylosis was present.  There was a reported history of subluxation with infrequent episodes in the right shoulder.  Crank apprehension and relocation test were positive, and the Veteran reported a history of mechanical symptoms like clicking and catching.  The Veteran did not have any acromioclavicular joint condition or any other impairment of the clavicle or scapula.  The diagnosis was right shoulder arthritis.  

Analysis

Given the evidence of record, the Board finds that a disability rating of 20 percent under Diagnostic Code 5201, but no higher, is warranted for the Veteran's service-connected right shoulder for the entire period on appeal.  Significantly, the April 2004 and September 2009 VA examinations indicate that the Veteran was unable to move his arm above shoulder level due to abduction and anterior flexion being limited to 90 degrees.  The Veteran's subjective complaints of pain, discomfort, stiffness, fatigue, restricted movement, feelings that his shoulder would dislocate, and flare-ups are considered.  Based on the Veteran's complaints, including complaints that he experiences additional functional loss during activities and flare-ups, and the examination results, the Board finds that his right shoulder disability probably more nearly approximates the level of impairment associated with arm movement restricted to shoulder level (i.e., 90 degrees).  Therefore, the Veteran is entitled to a higher rating of 20 percent under Diagnostic Code 5201. 

In so finding, the Veteran does not more nearly approximate the criteria associated with a 30 percent rating.  The Veteran does not have limitation of the arm to 45 degrees from the side, as required for the next higher rating under DC 5201.  The evidence of record shows that throughout the appeal period, the Veteran has had at least 90 degrees flexion and 90 degrees abduction, external rotation of at least 70 degrees, and internal rotation of at least 70 degrees.  The Board accounted for the Veteran's subjective complaints and the principles set forth in DeLuca in assigning the higher rating of 20 percent.  Indeed, when given the opportunity to complain of flare-ups at his most recent VA examination, the Veteran denied their existence.  Thus, the examiner did not provide an opinion as to whether there would be additional functional loss in terms of degrees of range of motion loss during flare-ups as requested by the Board in its remand directives.  It is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  No further action on the part of the Board on this issue is warranted given these circumstances.  In any event, while the Veteran complained of flares occurring every two to three weeks lasting one to two days on VA examination in September 2009, the findings that were the subject of the JMR, which were flare-ups described to the prior VA examiner in January 2012, clearly do not meet the DeLuca standard of functional ability being significantly affected during flare-ups, as the frequency, severity, and duration noted by the Veteran was minimal, consisting of only a few minutes once or twice a day.  Additionally, the April 2015 VA examiner found that the Veteran did not have additional limitation in range of motion on repetitive use testing.  Thus, the Veteran's symptoms do not cause a functional limitation that would warrant an even higher rating.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

As noted above, the JMR discussed the application of an alternative or separate additional rating for dislocation and/or subluxation of the right shoulder under DC 5202.  Regarding DC 5202, the Veteran is currently rated as 20 percent disabling for impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder, effective September 24, 2009.  The Board, however, finds that the Veteran has met the criteria for a 20 percent rating, and no higher, under DC 5202, prior to the current effective date of September 24, 2009.  Specifically, as noted by the JMR, the Veteran reported intermittent episodes of dislocation and subluxation at his April 2005 VA examination, consistent with later complaints of dislocating episodes during the September 2009, April 2011, January 2012, and April 2015 VA examinations.  In light of these facts, the Board finds that the Veteran's intermittent dislocating episodes first manifested prior to his September 2009 diagnosis.  Although there is no medical opinion of record showing a diagnosis prior to 2009, the facts as set forth above show that the Veteran experienced dislocating episodes as early as 2005, well before the September 2009 VA examination.  As the Court of Appeals for Veterans Claims stated in Swain, "an effective date should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested." Swain, 27 Vet. App. at 224 (internal quotations and citations omitted).  Here, the facts demonstrate that the Veteran's dislocating episodes first manifested prior to September 24, 2009.  Thus, the Board finds that the effective date for the 20 percent rating should be April 26, 2005, the date of the VA examination indicating this disorder.

Regarding an initial disability rating in excess of 20 percent disabling under DC 5202, the Board finds that the record fails to show a flail shoulder, false flail joint, fibrous union, or malunion.  The Veteran has complained of pain with movement, but has not indicated guarding of his shoulder with all movements and upon examination no guarding was demonstrated.  Thus, a 30 percent rating under diagnostic code 5202 is not warranted.  

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 20 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.

The Board also notes that the Veteran has degenerative arthritis established by x-ray findings.  However, as the Veteran is currently in receipt of a 20 percent rating for limitation of motion of the arm, a separate rating for arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Finally, the Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's right (major) shoulder has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  The Veteran complained of experiencing one or two episodes of dislocation or subluxation a year and experiencing feelings that his shoulder will dislocate but this has been addressed via a separate additional rating as noted above.  Also, malunion or nonunion of the clavicle or scapula, or malunion, fibrous union, or nonunion of the humerus was not shown on VA examination.  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the shoulder impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

For the foregoing reasons, the Board finds that the Veteran is entitled to a higher rating of 20 percent under Diagnostic Code 5201, but no higher, for his right shoulder disability, and that the separate rating of 20 percent under Diagnostic Code 5202 for his impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder, should be continued at 20 percent disabling from the earlier effective date of April 26, 2005.  

Cervical Spine Disability

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  Because the Veteran filed his current claim in August 2003 the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for his neck disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the prior version of the regulation.

Under former Diagnostic Code 5290, in effect prior to September 26, 2003, severe limitation of motion of the cervical spine is evaluated as 30 percent disabling.  Moderate limitation of motion is evaluated as 20 percent disabling.  Slight limitation of motion merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

Under the revised criteria, effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  at Note (1).

Normal range of motion of the cervical spine is 45 degrees of flexion; 45 degrees of extension; 45 degrees of right and left lateral flexion; and 80 degrees of right and left rotation.  38 C.F.R. § 4.71a, Plate V.  

Facts

On VA examination in April 2004, the Veteran reported progressive neck pain since an in-service injury.  Physical examination revealed the range of motion of the cervical spine was anterior flexion to 30 degrees, posterior flexion to 45 degrees, right rotation to 45 degrees, left rotation to 50 degrees, right lateral flexion to 30 degrees and left lateral flexion to 30 degrees.  Neurologic examination was negative.  The pertinent diagnosis was degenerative joint disease of the cervical spine.  The examiner opined that the Veteran had moderate to severe loss of function due to pain and decreased range of motion.  Range of motion decreased where pain begins.  There were no signs of significant degenerative disc disease and no signs of radiculopathy.  The combined range of motion of the cervical spine was 230 degrees.  

On VA examination in May 2004, the examiner noted that the range of motion he obtained was not different from the prior VA examination with very little decrease.  The examiner observed that the difference in the range of motion was that cervical spine lateral flexion was to 10 degrees.  The combined range of motion from this examination was 190 degrees. 

At the time of an April 2005 VA examination, the Veteran reported neck pain which was 10 out of 10 and exacerbated by any moving of the head.  He reported associated popping and grinding.  Pain radiated to both his shoulders.  He had daily flares which lasted for hours.  During flares, there was increased pain.  Range of motion testing was conducted.  It was determined that the range of motion at the time of the examination was extension from 0 to 10 degrees; flexion from 0 to 45 degrees; lateral flexion from 0 to 10 degrees bilaterally, and rotation from 0 to 45 degrees bilaterally.  There was tenderness to the cervical spine on both sides with spasms.  The pertinent diagnosis was cervical spine degenerative joint disease with moderate impairment.  The combined range of motion was 165 degrees.  

In December 2005 the range of motion of the cervical spine was within normal limits but was labored and slow except for lateral flexion which was limited to the 50 percent range.  The Veteran reported he experienced numbness down his legs and arms.  

A VA examination of cervical spine was conducted in April 2011.  The Veteran reported constant severe neck pain along with stiffness and spasms.  He had flares of pain which he estimated resulted in an additional limitation of motion of 75 percent.  The condition had been progressively worsening.  He also reported pain radiating to his right arm and flares of spinal disease.  The frequency was weekly and the duration was hours during which time the pain was extreme.  Physical examination revealed there was no ankylosis nor was there evidence of fracture of one or more vertebral bodies.  The range of motion was flexion from 0 to 35 degrees; extension from 0 to 35 degrees; right lateral flexion from 0 to 25 degrees; left lateral flexion from 0 to 60 degrees; right lateral rotation from 0 to 60 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but there was no additional limitation of motion.  The pertinent diagnosis was cervical spine degenerative disc disease.  

As discussed above, the January 2012 VA examination was noted to be insufficient by the JMR as it did not discuss flare-ups.  However, absent this noted deficiency, the January 2012 VA examination contains a thorough examination and well-reasoned medical opinion.  The Veteran reported he experienced constant extreme pain in his neck.  The pain would flare once or twice per week which lasted several minutes.  During flares, he estimated his activities would be limited by 90 percent. Physical examination revealed that the range of motion was forward flexion to 25 degrees; extension was to 15 degrees; right lateral flexion was to 10; left lateral flexion was to 10 degrees; right and left lateral rotation was to 20 degrees. Objective evidence of pain was present throughout the entire range of motion testing.  After repetitive testing there was no additional limitation of motion. The Veteran had less movement than normal, weakened movement, excess fatigability and pain on movement after repetitive testing.  The diagnosis was cervical spine degenerative disc disease.

The Veteran was most recently afforded a VA examination for his cervical spine in April 2015.  The Veteran reported he experienced chronic pain with feelings of grinding and stabbing, and he was taking naproxen with very limited effect.  The Veteran denied flare-ups of the pain and did not report having any functional loss or functional impairment, including upon repetitive use.  Physical examination revealed that the range of motion was "all normal," with forward flexion to 45 degrees; extension was to 45 degrees; right and left lateral flexion was to 45 degrees; right and left lateral rotation was to 80 degrees.  Objective evidence of pain was present during extension, and right and left lateral flexion.  After repetitive testing there was no additional limitation of motion.  The examiner did not observe guarding and no flare-ups were noted.  Sensory examination was negative and no weakness was observed upon testing.  The diagnosis was cervical spine degenerative disc disease.  

Analysis

Given the evidence of record, the Board finds that a disability rating greater than 20 percent disabling for the period on appeal is not warranted.  A 30 percent rating requires the cervical spine disability to be productive of ankylosis of the cervical spine or limitation of forward flexion to 15 degrees or less or there must be evidence of severe limitation of motion of the cervical spine in order to warrant a rating in excess of 20 percent.  The competent probative medical evidence does not support such a determination.  As set out above, there is no competent evidence documenting the presence of ankylosis of the cervical spine at any time during the appeal period.  The greatest level of impairment of forward flexion of the cervical spine during this time period was determined to be 35 degrees.  The greatest level of impairment of the combined motion of the cervical spine was documented in 155 degrees in April 2011.  The Board finds this level of impairment equates to, at most, moderate limitation of motion of the cervical spine.  The Veteran is able to move his cervical spine more than 1/3 of the normal combined range of motion but less than 2/3rds.  

The Board finds that an increased rating for the cervical spine disability is not warranted at any time upon consideration of pain on use and during flares.  The Board accounted for the Veteran's subjective complaints and the principles set forth in DeLuca in assigning the current rating.  Indeed, when given the opportunity to complain of flare-ups at his most recent VA examination, the Veteran denied their existence.  Thus, the examiner did not provide an opinion as to whether there would be additional functional loss in terms of degrees of range of motion loss during flare-ups as requested by the Board in its remand directives.  It is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  No further action on the part of the Board on this issue is warranted given these circumstances.  In any event, while the Veteran complained of daily flares that lasted for hours on VA examination in April 2005, and weekly flares that lasted for hours on VA examination in April 2011, the findings that were the subject of the JMR, which were flare-ups described to the prior VA examiner in January 2012, clearly do not meet the DeLuca standard of functional ability being significantly affected during flare-ups, as the frequency, severity, and duration noted by the Veteran was minimal, consisting of only a few minutes once or twice a week.  Additionally, the April 2015 VA examiner found that the Veteran did not have additional limitation in range of motion on repetitive use testing.  Thus, the Veteran's symptoms do not cause a functional limitation that would warrant an even higher rating.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

The Board finds that an increased rating or separate rating is not warranted at any time for separate neurological abnormalities associated with the cervical spine.  While the Veteran has reported the presence of pain and numbness, no health care professional has attributed these complaints to separate neurological abnormalities associated with the cervical spine.  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the neck impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of the competent probative evidence supports a determination that a 20 percent evaluation is warranted prior to January 9, 2012, but ratings in excess of this amount are not warranted.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a more favorable determination pursuant to 38 U.S.C.A. § 5107(b) for an increased rating prior to January 9, 2012. 

Extraschedular Consideration

The Board finds that the Veteran's right shoulder and cervical spine disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extraschedular consideration.  The level of severity of his right shoulder and cervical spine disabilities are adequately contemplated by the applicable diagnostic criteria.  For example, the Veteran's symptoms of pain and limitation of motion in his shoulder and neck, as reported in the VA examinations, are considered in the rating criteria for DC 5201 and 5237, further evidencing that problems associated with these disorders are, in fact contemplated by the relevant rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder and neck provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings assigned herein are appropriate. 

In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to an initial rating of 20 percent under Diagnostic Code 5201, but no higher, prior to January 9, 2012, for degenerative joint disease of the right shoulder, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to a rating in excess of 20 percent under Diagnostic Code 5201, from January 9, 2012, for degenerative joint disease of the right shoulder, is denied.

Entitlement to an initial rating of 20 percent, but no higher, under Diagnostic Code 5202 from April 26, 2005 to September 23, 2009 for impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an initial rating greater than 20 percent under Diagnostic Code 5202 beginning September 24, 2009 for impairment of the humerus, as secondary to the service-connected disability of degenerative joint disease of the right shoulder, is denied. 

Entitlement to a disability rating in excess of 20 percent disabling, prior to January 9, 2012, for degenerative joint disease of the cervical spine, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


